Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Rong Yang on 05/18/2022.
	The application has been amended as follows:
	Claim 1 line 4, “the charger is used for charging” has been replaced with “the charger is configured to charge”.
	Claim 1 line 8, “the capacitors are charged” has been replaced with “the capacitors are configured to be charged”.
	Claim 8 line 4 “and used for clamping” has been replaced with “and configured for clamping”.
	Claim 8 line 4-5 “the plate is transported” has been replaced with “the place is configured to be transported”.
	Claim 8 line 9 “and move downwards” has been replaced with “and configured to move downwards”.
	Claim 9 line 2 “mold racks rotate” has been replaced with “mold racks are configured to rotate”.
	Claim 12 line 4 “the charger is used for charging” has been replaced with “the charger is configured to charge”.
	Claim 12 line 8 “the capacitors are charged” has been replaced with “the capacitors are configured to be charged”.
	Claim 13 line 3 “and rotate along” has been replaced with “and are configured to rotate along”.
	Claim 17 line 4 “and used for clamping the plate” has been replaced with “and configured to clamp the plate”.
	Claim 17 line 6 “the mold racks are switched” has been replaced with “the mold racks are configured to be switched”.
	Claim 18 line 2 “the mold racks rotate” has been replaced with “the mold racks are configured to rotate”.
	Claim 19 line 2 “the control terminal controls” has been replaced with “the control terminal is configured to control”.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the argument filed 04/11/2022 that the prior art does not disclose or render obvious a high-frequency continuous electromagnetic forming device comprising "...capacitor banks …capacitors in the capacitor banks are configured to be sequentially discharged through an electromagnetic coil to apply a pulsed electromagnetic force to a workpiece to complete one forming process" in combination with the other limitations of claim 1 and 12. The prior arts specifically are silent to multiple capacitor banks and that the capacitor banks are configured to be sequentially discharged. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1-19 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753